UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7276


EDWARD W. JEFFERSON,

                Petitioner - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; J. PHILLIP MORGAN, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-02536-JFM)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward W. Jefferson, a state prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.                           The order is not

appealable      unless        a    circuit        justice    or      judge      issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate       of     appealability         will    not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,      a    prisoner     satisfies       this     standard    by

demonstrating        that     reasonable          jurists    would      find     that    the

district      court’s       assessment       of    the   constitutional         claims    is

debatable      or    wrong.        Slack     v.    McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.         We     have   independently         reviewed       the    record    and

conclude      that    Jefferson        has   not    made    the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3